Citation Nr: 1540256	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-21 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at Good Samaritan Medical Center and St. Mary's Medical Center from March 14, 2011 to March 21, 2011.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1985. The appellant in this matter is St. Mary's Medical Center and Good Samaritan Medical Center, where the Veteran received medical treatment between March 14, 2011 and March 21, 2011. It appears that both medical centers are part of the Tenet Hospital Corporation and thus both medical centers/vendors will be referenced generally as "the appellant" in this remand.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida, which denied the benefit on appeal. The Board previously remanded this case in March 2015.

In addition to a paper claims file, the Veteran also has an electronic file in VBMS. The Board has received both the paper and electronic records in rendering this decision.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

The Board's March 2015 remand directives required the AOJ to schedule the appellant for the requested Travel Board hearing and to send notice of the hearing to both the Veteran and the appellant's representative. 

The Board's remand was mailed to both the appellant's representative and the Veteran and both copies were returned as undeliverable. There is no indication in the record that the AOJ attempted to schedule a Travel Board hearing with the appellant and the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant and the Veteran for the requested Travel Board hearing. It is important that notice of this hearing be sent both to the Veteran and to the appellant in this matter. The notice should be sent to both of the Veteran's addresses of record. Additionally, because mail has been returned from the appellant's representative, notice should be sent to both the appellant's representative and to the either the appellant's registered agent for service of process or the appellant's main address for correspondence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

